Martoche and Pine, JJ. (dissenting).
We respectfully dissent, and would affirm the judgment. In our view, Supreme Court properly granted the request of defendant Toi L. Nehring to charge the emergency doctrine with respect to her conduct (see Rivera v New York City Tr. Auth., 77 NY2d 322, 326-327 [1991], rearg denied 77 NY2d 990 [1991]; Ferrer v Harris, 55 NY2d 285, 292-293 [1982], mot to amend remittitur granted 56 NY2d 737 [1982]). The emergency doctrine “recognizes that when an actor is faced with sudden and unexpected circumstance which leaves little or no time for thought, deliberation or consideration, or causes the actor to be reasonably so disturbed that the actor must make a speedy decision without weighing alternative courses of conduct, the actor may not be negligent if the actions taken are reasonable and prudent in the emergency context” (Rivera, 77 NY2d at 327; see Amaro v City of New York, 40 NY2d 30, 36 [1976]). We cannot agree with the majority that “there is no reasonable view of the evidence that Nehring was *1109confronted by a ‘qualifying emergency’ . . ., i.e., a sudden and unforeseeable occurrence that would have made it reasonable and prudent for Nehring to react by swerving into the opposing lane of travel. . . .” We thus conclude that “the reasonableness of [her] conduct in the face of the emergency [was] for the jury, which [was] appropriately instructed” (Rivera, 77 NY2d at 327; see Ferrer, 55 NY2d at 292-293).
In our view, the majority’s reliance on Caristo v Sanzone (96 NY2d 172 [2001]) is misplaced. There, the defendant driver admitted his knowledge of worsening weather conditions on the day of the accident, and thus the presence of ice on a hill was not, as a matter of law, “a sudden and unexpected emergency” (id. at 175). Here, Nehring testified that she saw “a large brown what appeared to be a bird,” either flying or running, and that it “startled” her. She swerved away from the object because she thought “it was going to hit [her].” In our view, that testimony established Nehring’s entitlement to the charge. “Except in the most egregious circumstances, it is normally left to the trier of fact to determine if a particular situation rises to the level of an emergency” (Stevenson v Recore, 221 AD2d 834, 834 [1995]).
We also cannot agree with the further conclusion of the majority that the court erred in denying plaintiffs’ motion to set aside the verdict as against the weight of the evidence (see CPLR 4404 [a]). We must accord considerable deference to the “jury’s interpretation of the evidence and resolution of credibility issues” (Hess v Dart, 282 AD2d 810, 811 [2001]; see Calafiore v Kiley, 303 AD2d 816, 819 [2003]) and, under the circumstances presented, we cannot conclude that the evidence so preponderated in favor of plaintiffs that the verdict could not have been reached on any fair interpretation of the evidence (see generally Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). While we of course agree with the majority that the emergency doctrine does not automatically absolve a person from liability for his or her conduct (see Sossin v Lewis, 9 AD3d 849, 851 [2004], amended on other grounds 11 AD3d 1045 [2004]), we note that the jury could have found that Nehring was faced with a sudden condition that she could not reasonably have anticipated, and that Nehring did not cause or contribute to the emergency by her own negligence (see PJI 2:14 [2006]). The jury further could have found that Nehring’s response to the emergency was that of a reasonably prudent person and thus that Nehring was not negligent. “Significantly, this Court cannot substitute its judgment for that of the jury” (Calafiore, 303 AD2d at 819), but that in our view is precisely what the majority has done. Present—Scudder, J.P., Kehoe, Martoche, Smith and Pine, JJ.